SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement o oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials xSoliciting Material under Rule 14a-12 CSX Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: CSX Corporation today issued the following employee communication: This morning CSX issued the attached press release in response to a recent letter from The Children’s Investment Fund (TCI).The TCI letter, which it issued publicly last week, was critical of a recent amendment to the CSX bylaws allowing shareholders to request special meetings, under certain circumstances, in addition to the annual shareholder meeting each spring. A public exchange of ideas between a company like CSX and hedge funds like TCI is not unusual.We will keep you posted on future developments. FOR IMMEDIATE RELEASE CSX BOARD RESPONDS TO TCI Jacksonville, FL – February 14, 2008 – CSX Corporation (NYSE: CSX) today sent the following letter to The Children’s Investment Fund (TCI): Chris Hohn, Managing Partner The Children’s Investment Fund 7 Clifford Street London, England Dear Mr. Hohn: The CSX Corporation Board of Directors has received the letter from The Children’s Investment Fund (“TCI”) dated February 7, 2008.The Board takes its responsibilities to CSX shareholders seriously and has reviewed the letter and considered your proposal to allow shareholders the right to request special meetings for the purpose of electing directors throughout the year. CSX’s recent Bylaw amendments reflect the Board’s commitment to high standards of corporate governance.These Bylaw amendments enable 15 percent of shareholders to request special meetings, well below the 25-33 percent level in similar bylaw provisions recently implemented by a number of other public companies.1This new right for CSX shareholders is in addition to the strong rights CSX shareholders already have with respect to governance and director elections. 1
